Citation Nr: 1104269	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  04-08 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
service-connected psychiatric disability, to include major 
depressive disorder.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from April 1996 to June 1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of July 2003 and February 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico, which denied an increased rating for major 
depressive disorder and denied entitlement to a TDIU.  

In January 2007, this case was remanded by the Board for further 
development.

A January 2009 Board decision denied entitlement to a rating in 
excess of 30 percent for the service-connected major depressive 
disorder, and remanded the claim of entitlement to TDIU.  The 
Veteran appealed the Board decision to the United States Court of 
Appeals for Veterans Claims.  Pursuant to a Joint Motion for 
Remand, in a July 2009 Order, the Court vacated the Board 
decision and remanded the case to the Board for readjudication, 
in accordance with the Joint Motion for Remand.  In December 
2009, the Board remanded for additional development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  


REMAND

Pursuant to the December 2009 Board remand, the Veteran underwent 
a psychiatric examination in April 2010.  Evidence submitted 
subsequent to that examination tends to indicate that his 
condition may have worsened.  Although the Veteran's last 
examination is not unduly remote, because there may have been 
significant changes in his condition, VA is required to afford 
him a contemporaneous VA examination to assess the current 
nature, extent and severity of his psychiatric disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no 
discretion and must remand this claim.  

The Board also notes that the December 2009 remand ordered a VA 
compensation examination that directed the examiner to attempt to 
distinguish between the symptoms caused by the Veteran's service-
connected psychiatric disorder and any non-service-connected 
substance abuse disorder.  The Court has held that regulations 
require that when examiners are not able to distinguish the 
symptoms and/or degree of impairment due to service-connected 
psychiatric disorder versus any other diagnosed psychiatric 
disorder, VA must consider all psychiatric symptoms in the 
adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 
(1998).  In this case, the examiner in April 2010 was unable 
distinguish symptomatology and functional impairment attributable 
to the Veteran's service-connected psychiatric disorder and 
substance abuse disorder.  In view of the foregoing and affording 
the Veteran the benefit of the doubt, the Board will consider all 
of the reported psychiatric symptoms as if they are a part of the 
Veteran's service-connected psychiatric disorder.

With respect to the Veteran's claim for a TDIU, the Board finds 
that the Veteran's claim is inextricably intertwined with the 
claim for an increased rating for a psychiatric disability 
because the adjudication of the psychiatric disability claim may 
impact the Veteran's TDIU claim.  Therefore, the appropriate 
remedy where a pending claim is inextricably intertwined with a 
claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  After associating any pertinent records 
with the claims folder, the Veteran should be 
afforded a VA psychiatric examination to 
determine the extent and severity of his 
psychiatric disability.  The claims file must 
be made available to the examiner.  All 
necessary tests should be conducted.  The 
examiner should also report all pertinent 
findings and estimate the Veteran's Global 
Assessment of Functional (GAF) Scale score.  
The examiner must also indicate the impact 
the Veteran's psychiatric disability, to 
include any substance abuse disorder, on his 
ability to secure or follow a substantially 
gainful occupation.  The examiner must 
provide a complete rationale for any stated 
opinion, which must be set forth in a legible 
report.  In doing so, the examiner must 
acknowledge and discuss the competent lay 
statements relating to the nature and 
severity of the Veteran's psychiatric 
disability and comment on the following 
evidence the VA examination reports of March 
2001, and July 2007, and April 2010; February 
2002 private hospitalization records; VA 
hospitalization records dated in January and 
February 2006; and VA medical records dated 
in March 2007, to include the discharge 
examination report.

The examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities (psychiatric 
disability, tinnitus, bilateral hearing loss 
and status post radical right ochiectomy due 
to carcinoma of the right testicle) jointly on 
the Veteran's employability.  The examiner 
should opine as to whether it is at least as 
likely as not that the Veteran's service-
connected disabilities, without consideration 
of his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.

If the Veteran's service-connected 
disabilities do not cumulatively render him 
unemployable, the examiner should suggest the 
type or types of employment in which the 
Veteran would be capable of engaging with his 
current service-connected disabilities, given 
his current skill set and educational 
background.

The examiner must provide a complete rationale 
for any stated opinion, which must be set 
forth in a legible report.

3.  Thereafter, readjudicate the Veteran's 
claims.  In adjudicating his TDIU claim, the 
RO must consider whether referral for 
extraschedular consideration is warranted.  If 
the benefits sought on appeal are not granted 
in full, the Veteran and his representative 
should be issued a supplemental statement of 
the case and provided an opportunity to 
respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

